EXHIBIT 10.3

CONSULTANT AGREEMENT

THIS CONSULTANT AGREEMENT (the “Agreement”) is made and entered into by and
between PHI, Inc., a Louisiana corporation, with offices at 2001 S.E. Evangeline
Thruway, Lafayette, Louisiana 70508 (the “Company”) and Michael J. McCann, an
individual having an address at 105 Berwick Circle, Lafayette, LA 70508, (the
“Consultant”), to be effective the weekday date immediately following his
retirement from PHI in 2012 (the “Effective Date”).

In consideration of the mutual covenants, promises and representations contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:

 

1. Extent of Consulting Services and Duties of Consultant.

1.1. During the Term (as defined in Article 9), Consultant agrees to serve as a
consultant of the Company in accordance with the provisions of this Article 1.
During the Term, Consultant shall strive to make himself available to the
Company as requested by the Company’s President and Chief Operating Officer,
currently Lance Bospflug (the “Authorized Officer”), or his delegate. When so
requested, and Consultant is available, Consultant will consult with officers
and employees of the Company and others as may be designated by the Authorized
Officer, pertaining to special projects or performing services in business
related financial or risk management matters and/or federal or state regulations
or litigation involving the Company within Consultant’s knowledge and experience
(the “Consulting Services”). The purpose of Consultant’s duties during the Term
is to provide expertise and/or advice with regard to the Company’s business,
financial, regulatory or legal matters. Consultant will not have a role in the
management decisions of the Company, nor shall Consultant be involved in the
Company’s strategic plans or in representing that strategy to others. The
particular amount of time Consultant may spend in fulfilling his Consulting
Services obligations may vary from day to day or week to week, but Consultant
shall use his reasonable efforts to be prepared and available at such times as
are reasonably requested by the Company, which shall normally be conducted in
Lafayette Parish, and will not normally exceed two (2) days per month except
when the parties mutually agree to additional days in which Consultant provides
services under this Agreement. Consultant shall perform his services hereunder
in accordance with his best professional judgment; provided as long as such
services are provided in good faith and in accordance with Consultant’s
professional judgment, the services are provided hereunder “as is” with no other
warranty whatsoever provided by Consultant.

1.2. During the Term, Consultant agrees that he shall not knowingly become
involved in a conflict of interest with the Company or its subsidiaries or
affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Consultant agrees that he shall disclose to or discuss with the
Authorized Officer any facts or circumstances which might involve such a
conflict of interest. The Company and Consultant recognize that it is impossible
to provide an exhaustive list of actions or interests which constitute a
“conflict of interest.” Moreover, the Company and Consultant recognize that
there are many borderline situations. In some instances, full disclosure of
facts by the Consultant to the Authorized Officer may be all that is necessary
to enable the Company to protect its interests. In others, if no improper
motivation appears to exist and the interests of the Company have not suffered,
prompt elimination of the outside interest will suffice.



--------------------------------------------------------------------------------

2. Consulting Fee.

2.1. The Company shall pay to Consultant a consulting fee of one-hundred and
fifty dollars ($150.00) per hour (the “Consulting Fee”) for each hour Consultant
is approved to provide services to the Company, for the Term of this Agreement.
For any day in which Consultant is approved to provide services, a normal
workday shall be eight (8) hours, and will include approved travel time when
such travel exceeds ten (10) miles for any given day Consultant is requested to
provide and does in fact does provide services to the Company; however, all such
approved travel time for a given day shall be limited to eight (8) chargeable
hours. For any day Consultant is approved to provide services other than by
telephone for the Company, he shall be paid a minimum of four (4) hours and a
maximum of eight (8) hours for that day, unless approved for additional hours by
the Authorized Officer. Services provided by Consultant via telephone shall be
billed as actual time (to nearest one-quarter of an hour) required for the
telephone call. The Company shall provide or reimburse Consultant for
pre-approved travel expenses (when required and approved for Consultant to work
outside Lafayette Parish) for: (a) actual costs of air and ground
transportation, including either fuel and rental fees for rental vehicles, or
mileage at IRS approved reimbursement rates for use of personal vehicle; and
(b) reasonable lodging accommodations and meals incurred by Consultant in
accordance with Company’s existing policies for reimbursement of such expenses.
Consultant will be reimbursed for Business Class travel for travel to a foreign
country, so long as the total flight time each way exceeds four (4) hours.

2.2. Consultant shall maintain appropriate time and expense records pertaining
to the services performed under this Agreement. Consultant shall submit all time
worked and approved expenses no less than once for each calendar month, but may
submit such records bi-weekly. Such records shall be subject to examination and
audit by the Company until the expiration of one (1) year after final payment
hereunder.

2.3. Consultant shall not be entitled to participate in, and receive benefits
under, any and all pension, insurance, hospitalization, medical or disability
programs or policies of the Company, except as provided for under the Separation
Agreement, Release and Waiver executed by the parties on or about {DATE}.

2.4. Consultant shall pay all social security, federal income taxes,
unemployment insurance, pensions, annuities or other liabilities or taxes
incurred by or on behalf or for the benefit of Consultant arising out of the
performance by Consultant of its obligations under this Agreement.

2.5 It is agreed by both parties, Consultant and Company, that Consultant agrees
to and will be covered by applicable workers’ compensation law and that the
Company will extend benefits under same to Consultant for any injury sustained
while Consultant performs services for PHI within the course and scope of this
agreement.

3. Independent Contractor Relationship. Throughout the Term of this Agreement,
Consultant shall be an independent contractor with the full power and authority
to select the means, methods and manner of performing Consulting Services
hereunder; provided, however, that Consultant shall secure the approval of the
Company as to the means, methods, and manner in which the Company and its
affiliates are represented. Consultant will in no way be considered to be an
agent, employee, or servant of the Company. Consultant shall have no authority
to bind the

 

-2-



--------------------------------------------------------------------------------

Company in any capacity for any purpose. It is not the purpose or intention of
this Agreement or the parties to create, and the same shall not be construed as
creating, any partnership, partnership relation, joint venture, agency, or
employment relationship.

 

4. Protection of Confidential Information.

4.1. Consultant acknowledges that the Company’s business is highly competitive
and that the Company’s methods, strategies, books, records and documents, the
Company’s technical information concerning its products, prospects, equipment,
services and processes, procurement procedures and pricing techniques, and the
names of and other information (such as credit and financial data) concerning
the Company’s customers and business affiliates, all comprise confidential
business information and trade secrets of the Company which are valuable,
special, and unique assets of the Company which the Company uses in its business
to obtain a competitive advantage over the Company’s competitors which do not
know or use this information. Consultant further acknowledges that protection of
the Company’s confidential business information and trade secrets against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Accordingly, Consultant hereby agrees that
notwithstanding any other provision of this Agreement, he will not at any time
make any unauthorized disclosure of any confidential business information or
trade secrets of the Company (“Confidential Information”), or make any
unauthorized use thereof, except for Confidential Information that is in the
public domain through no fault of Consultant or as is required by law, including
deposition or trial testimony by Consultant pursuant to subpoena, provided that
if Consultant is requested or required (by oral question, interrogatories,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Consultant will
promptly notify the Company of such request or requirement so that the Company
may seek an appropriate protective order or waive compliance with provisions of
this Agreement. In the absence of a protective order or the receipt of a waiver
hereunder, Consultant may disclose only such Confidential Information to the
party compelling disclosure as is required by law. Consultant further agrees
that he will cooperate with the Company in its efforts to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information.

 

5. Ownership of Intellectual Property.

5.1 The Company owns and will own all copyrights, patents, trade secrets,
trademarks, marketing strategies, marketing programs, and other intellectual
property rights, title and interest in, and pertaining to, all graphics,
photographs, art work, text, drawings, brochures, videotapes, materials and
other creations authored, created, written or otherwise generated, invented
and/or created by Consultant (“Intellectual Property”) in connection with
Consulting Services performed under this Agreement.

5.2 All Intellectual Property generated, invented or created under this
Agreement shall be considered a work made for hire and owned by the Company.
Consultant agrees to assign all worldwide right, title and interest to the
Company in and to any and all copyrights, patents, trademarks and other
intellectual property rights in any Intellectual Property developed under this
Agreement or connection with Consultant’s services and work for the Company. The
Consultant hereby grants to the Company, its successors and assigns, the right
to file copyright and patent applications in the United States and throughout
the world for the Intellectual Property in the name

 

-3-



--------------------------------------------------------------------------------

of the Company, its successors and assigns. Consultant hereby agrees that the
Company, its successors and assigns may act as Consultant’s attorney-in-fact to
execute any document that the Company, its successors and assigns, deem
necessary to record this grant with the United States Copyright office or
elsewhere. If requested, Consultant hereby agrees to execute any and all
copyright, patent, or trade secret assignments, certificates, applications or
documents requested by the Company, its successors and assigns.

5.3 Consultant agrees to promptly return, on the termination of this Agreement,
or upon earlier request by the Company, all Intellectual Property, including
without limitation notes, drafts, models and computer data in his control and/or
possession whether supplied by the Company or authored, created or generated by
Consultant in the performance of this Agreement.

6. Publishing Statements. Consultant shall refrain, both during the consulting
relationship and after the consulting relationship terminates, from publishing
any oral or written statements about the Company, any of its subsidiaries or
affiliates, or any of such entities’ officers, employees, agents or
representatives that are slanderous, libelous, or defamatory; or that disclose
private or confidential information about the Company, or any of its
subsidiaries or affiliates, or any of such entities’ business affairs, officers,
employees, agents, or representatives; or that constitute an intrusion into the
seclusion or private lives of such entities or any of their subsidiaries or
affiliates, or any of such parties’ families, officers, employees, agents, or
representatives; or that give rise to unreasonable publicity about the private
lives of such entities’ officers, employees, agents, or representatives; or that
place the Company, or any of its subsidiaries or affiliates, or any of such
entities’ officers, employees, agents, or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of the Company, or any of its subsidiaries or affiliates, or any of such
entities’ officers, employees, agents, or representatives.

7. Opportunities Entrusted to Consultant. Consultant shall not, either during
the existence of the consulting relationship or thereafter, use or appropriate,
directly or indirectly, for Consultant’s own benefit or for the benefit of
another, any of the business opportunities concerning the subject matter of the
consulting relationship that were entrusted to Consultant by the Company.

8. Indemnity.

8.1 The Company agrees to defend, indemnify and hold Consultant harmless from
all claims, demands or causes of action (“Claim”) for bodily injury, death or
property damage by whomsoever made to the extent, but only to extent caused by
the acts or omissions of Company or Company’s breach of its obligations under
this Agreement.

8.2 Consultant agrees to defend, indemnify, and hold the Company harmless from
and against any Claim for bodily injury, death or property damage, by whomsoever
made to the extent, but only to the extent caused by the acts or omissions of
Consultant as Consultant’s breach of his obligations under this Agreement.

8.3 Upon written request by a party entitled to indemnification pursuant to this
Article 8 (the “Indemnitee”), the other party (the “Indemnitor”) shall pay the
reasonable expenses incurred in defending any Claim in advance of its final
disposition. Each party shall promptly notify the other party of the existence
of any claim, or the threat of any claim, to which the Indemnification
Obligations might apply. The Indemnitor shall select, manage, and pay the legal
defense costs as a

 

-4-



--------------------------------------------------------------------------------

part of the indemnity obligation including any judgment amounts awarded. Each
Indemnitee shall have the right, at its option and sole expense, to participate
in the defense or claim without relieving the Indemnitor of any obligation
hereunder. The Indemnitee shall cooperate and comply with all reasonable
requests that the Indemnitor may make in connection with the defense and any
settlement of a claim.

8.4 The Indemnification Obligations shall continue after the termination of this
Agreement, solely as to Claims arising during the Term of this Agreement, and
all rights associated with the Indemnification Obligations shall inure to the
benefit of the successors or assigns of the Company and Consultant.

8.5 Neither party shall be liable to the other party for any consequential,
incidental, indirect or punitive damages of any kind or character suffered by
such party, including, but not limited to, loss of use, loss of profit, loss of
revenue, loss of product or production whenever arising under this Agreement or
as a result of, relating to or in connection with the work or services
hereunder, and no such claim shall be made by either party against the other
party.

9. Term and Termination.

9.1. The term of this Agreement (the “Term”) shall extend from the Effective
Date for a period of six (6) months. Any extension(s) beyond the initial six
(6) month term must be in writing and by mutual consent between the parties.

9.2. Company shall have the right to immediately terminate this Agreement in the
event Consultant breaches this Agreement.

10. Miscellaneous.

10.1. The obligations of Consultant herein to the Company are personal to
Consultant and may not be assigned by Consultant without the express written
consent of the Company.

10.2. The laws of the State of Louisiana will govern the interpretation,
validity and effect of this Agreement without regard to the place of execution
or place of performance thereof and any disputes arising out of this Agreement
shall be litigated in federal district court or state district court in
Lafayette Parish, Louisiana.

10.3. If any portion of this Agreement or the release granted in this Agreement
should be declared unenforceable by a court of competent jurisdiction, such
unenforceable portion shall be severed and the remainder of this Agreement and
the release granted by this Agreement shall remain valid and enforceable.

10.5. This Agreement replaces all previous agreements or discussions relating to
the subject matters hereof, and this Agreement constitutes the entire agreement
between the Company and Consultant with respect to the subject matters of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer or
representative of the Company, or by any written document unless it is signed by
an officer of the Company.

 

-5-



--------------------------------------------------------------------------------

10.6 This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals effective as of the Effective Date stated above.

 

PHI, INC. By:  

/s/ Richard A. Rovinelli

Name:   Richard A. Rovinelli Title:   CAO/Director of Human Resources Date:  
November 2, 2012 CONSULTANT: Michael J. McCann Signature:  

/s/ Michael J. McCann

Date:   November 2, 2012

 

-6-